Citation Nr: 0321161	
Decision Date: 08/22/03    Archive Date: 09/02/03	

DOCKET NO.  98-19 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for lung tumors and 
granulomas.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1975 
and some Reserve Service thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO) which, among other things, denied 
service connection for tumors and granulomas of the lung.  

In August 2001, the Board remanded for additional evidentiary 
development, including collection of medical records and a VA 
examination.  This development has been completed and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  No tumors of the lungs have been identified at any time 
during or after military service.  

3.  Granulomas of the lungs, first shown many years after 
military service, are not active, and are resolved, and cause 
no disablement to lung function as demonstrated by normal 
pulmonary function studies.  

4.  The resolved granulomas were not incurred in or 
aggravated by military service and are not shown to be 
causally related to the veteran's exposure to JP-4 (aviation) 
fuel fumes during service.




CONCLUSION OF LAW

Resolved granulomas of the lungs present no current lung 
disability, and they were not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA), and regulations implementing that liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.

A review of the claims folder reveals that the RO notified 
the veteran and representative of the laws and regulations 
applicable to VCAA in the January 2003 supplemental statement 
of the case.  Additionally, the RO informed the veteran and 
representative of the evidence necessary to substantiate his 
claim in the rating decision on appeal in September 1997, 
statements of the case issued in October 1998, January 2003, 
and May 2003, and in correspondence in August 2001.  The RO 
collected the service medical records, all known available 
records of the veteran's treatment with VA, and attempted to 
assist the veteran in the collection of private medical 
records through multiple requests for such records posted 
soon after the veteran's initial claim in April 1997.  
Additional medical records were collected subsequent to the 
Board's remand of this issue in August 2001.  The veteran was 
also provided a VA examination with request for opinion in 
accordance with 38 U.S.C.A. § 5103A(d)(2), in March 2002.  
All known available evidence relevant to the appellant's 
claim has been collected for review.  The appellant has been 
informed of the evidence which he must present and the 
evidence which VA would collect on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that the duties to assist and notify under VCAA have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestation sufficient to 
establish the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic and 
when chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Analysis:  The service medical records show no complaint, 
finding, diagnosis or treatment for tumors or granulomas of 
either lung.  The veteran was noted to have chronic sinusitis 
during service and there are notations in November and 
December 1971 that he had upper respiratory infections.  The 
service separation examination in April 1975 included a chest 
X-ray which was interpreted as being negative, and the 
veteran's chest and lungs were noted to be normal.  Dizziness 
with frequent headaches since April 1974 were attributable to 
sinusitis.  In the accompanying report of medical history, 
the veteran indicated that he did not have any skin disease 
or shortness of breath or pain or pressure in the chest or 
chronic cough or any tumors, growths, cysts, or cancer.  At 
the time of an examination for Reserve Military Service in 
July 1978, a chest X-ray was also considered negative and the 
veteran's chest and lungs were noted to be normal.  

There are no records of any tumors of the lungs at any time 
during or after military service until the 1990's, when the 
veteran was noted to have had multiple benign lipomas of the 
abdomen, forearms and back, and these were, at various times, 
surgically removed both privately and by VA.  The veteran is 
also shown to have received routine treatment and evaluation 
of chronic sinusitis and symptoms associated with that 
disability.  As sinusitis was shown to have first manifested 
during service, the RO granted service connection for 
sinusitis which is evaluated as 30 percent disabling.  In 
2000, the veteran was noted to have some resolved granulomas 
of the lungs.  

A March 2002 VA examination included X-ray studies which 
revealed a small calcified granuloma present in the periphery 
of the left midlung and this was in proximity to previous 
granulomatous disease.  The interpretation was that there was 
evidence of previous granulomatous disease; otherwise 
essentially a normal X-ray study.  The veteran's claims 
folder was available and was reviewed by the physician 
conducting the examination.  The physician noted that the 
veteran was on sick call in service on two occasions for 
viral upper respiratory infections, and opined that these 
visits were secondary to his sinus problems.  It was noted 
that in 1995, he was provided private treatment for 
palpitations and shortness of breath and was diagnosed as 
having acute palpitations and hyperventilation syndrome.  In 
1996, the veteran was treated for cough and congestion with 
no shortness of breath, and the diagnosis was viral syndrome.  

There was a handwritten letter from a private physician in 
April 2000 reporting that chest X-rays revealed granuloma 
scars in the hilar areas of both lungs which were not active 
and were not causing disease.  There was no present effect on 
the veteran's lungs.  These granulomas were common to people 
exposed to areas where dust and mold were frequent.  This 
physician noted the veteran's contention that he had lung 
tumors and that the granulomas were caused by his exposure to 
JP-4 fuel and blunt trauma during surgical removal of his 
lipomas.  

The veteran reported having been exposed to JP-4 fumes at 
certain times during service which would cause him shortness 
of breath and cough but that these symptoms would quickly 
resolve when exposure terminated.  He denied chronic cough 
but associated coughs with sinus drainage.  

The examining physician found that granulomas found on chest 
X-ray were not active and were not causing any disease.  She 
opined that they did not affect lung function which was shown 
to be normal by pulmonary function studies.  She wrote that 
"it is doubtful that these granulomas are due to any injury 
or exposure related to the military.  They are certainly not 
related to the excisions of his lipomas."  

On remand, the veteran submitted excerpts of publications 
describing chemical products and exposure risks.  These 
records indicated that a quantity of chemical substances, 
including JP-4, would, at high concentrations, cause 
irritation to the respiratory tract, and that they might 
cause headache, dizziness, nausea, vomiting and malaise.  
More excessive exposure could lead to central nervous system 
(brain) effect which could cause loss of balance and 
coordination, unconsciousness, coma, respiratory failure, and 
death.  A separate article noted that JP-4 had been used by 
the military before 1992, and had been replaced with other 
chemical derivatives thereafter.  

A preponderance of the evidence of record is against the 
veteran's claim of service connection for tumors and 
granulomas of the lungs as attributable to any incident, 
injury or disease of active service, including exposure to 
JP-4 (aviation) fuel vapors.  Again, no tumors of the lungs 
have been identified at any time during or after service.  
Benign lipomas appearing on the abdomen, forearms and back 
were first shown many years after active military service, 
and no competent evidence relates them to any incident or 
injury of service, including exposure to aviation gasoline 
fumes.  Resolved and nonactive granulomas of the lungs were 
first noted in records in 2000, also many years after active 
military service, and no competent evidence shows that these 
granulomas had onset during service, or are causally 
attributable to any exposure to JP-4 fumes during service.  
Although the chemical exposure documentation submitted by the 
veteran did reveal certain signs and symptoms attributable to 
such exposure, neither tumors nor granulomas of the lungs are 
anywhere reported as causally related to such exposures.  
Finally, granulomas first noted around 2000, are shown to be 
resolved without documented clinical residual, meaning that 
these resolved and inactive granulomas are not shown to cause 
any residual disability to the veteran's pulmonary system or 
lung capacity as documented by pulmonary function studies and 
other physical examination.  

No tumors of the lungs are shown, and lipomas of the abdomen, 
forearms and back, and granulomas of the lungs are first 
noted to have occurred many years after active military 
service and are not related by any competent evidence to any 
incident, injury or disease of active military service, 
including exposure to JP-4 (aviation) fuel fumes.  In the 
absence of such evidence, the veteran's claim must be denied.  


ORDER

Entitlement to service connection for tumors and granulomas 
of the lungs is denied.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

